DETAILED ACTION

Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: wherein the HIL has a refractive ≥ 1.8 (Embodiments 1-6):
Subspecies A1: wherein the pixel is a blue pixel, and the HIL has a refractive index has a refractive index ≥ 2.0 (Embodiment 1)
Subspecies A2: wherein the pixel is a green pixel, and the HIL has a refractive index has a refractive index ≥ 1.9 (Embodiment 2)
Subspecies A3: wherein the pixel is a red pixel, and the HIL has a refractive index has a refractive index ≥ 1.8 (Embodiment 3)
Subspecies A4: wherein the pixel is a blue pixel, and the HIL and HTL a refractive index has a refractive index ≥ 2.0 (Embodiment 4
Subspecies A5: wherein the pixel is a green pixel, and the HIL and HTL a refractive index has a refractive index ≥ 1.9 (Embodiment 5)
Subspecies A6: wherein the pixel is a red pixel, and the HIL and HTL a refractive index has a refractive index ≥ 1.8 (Embodiments 6-7)
Species B: wherein the green and red pixels have an optical compensation tier, and the materials of the HIL and HTL are the same as the blue pixel (see Embodiments 8-11):
Subspecies B1: wherein the HIL is a single layer and the OCL is a bi-layer for green and red pixels (Embodiment 8)
Subspecies B2: wherein the HIL is a bi-layer and the OCL is a bi-layer for green and red pixels (Embodiment 9)
Subspecies B3: wherein the HIL is a tri-layer and the OCL is a bi-layer for green and red pixels (Embodiment 10)
Subspecies B4: wherein the HIL is a single layer and the OCL is a bi-layer for green pixels and four-layered for red pixels (Embodiment 11)
 
Applicant is required, in reply to this action, to elect a single species (A or B, not subspecies
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because the groups do not share the same or corresponding technical feature.

A telephone call was made to DAN-BIN KAO on 02/10/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.